DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' RCE filed on 01/26/2022.  Claims 1-18 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7-12, 15, 18-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (20140198535)
Examiner’s note: it should be noted that for all the claims the term ”a previous digital value output” is interpreted as being the same signal as “a present digital value output”, just being generated at different regulation/switching cycles.
Regarding claim 1. Yang teaches a voltage sensor [sensor of fig 2] for tracking a secondary-side voltage [secondary side of transformer in fig 1] of an isolated switched-mode power converter [circuit of fig 1], the voltage sensor comprising: 
[upper terminal of 87] for connection to an input node [Vfb node] having a first sense voltage [sensed voltage of Vo] corresponding to the secondary-side voltage; 
and a tracking analog-to-digital converter (ADC) [95] configured to output a present digital value [output of 95] corresponding to the secondary-side voltage at a present sample instant [sampled time during a load state conduction], wherein a previous digital value output [e.g. sampled Vo, ¶38 that generated previous output of 95] by the tracking ADC for a previous sample instant [previous sampled instant or regulation/switching period] is loaded in a register [fig 2, one of 81/82] and serves as an initial estimate [¶30-¶33] for determining the present digital value [limitation has been interpreted as previous sample coming from previous regulation/switching period of Vo, i.e. according to applicants fig 6 when primary side gate switches from ON to OFF generates a first sampled instant which is utilize to control subsequent ON to OFF of primary side generating a secondary digital value, ¶30-¶33 shows how Vo generates a fist output of 95 value that is utilize to control Vo and generating a subsequent Vo that will generate a subsequent output of 95].

[output of 95] for each switching period [¶30-¶33] or for each switching half period of the isolated switched-mode power converter, the digital output comprising the present digital value output from the tracking ADC [i.e. function of 95/82].

Regarding claim 8. Yang teaches the voltage sensor of claim 1, further comprising a resistive voltage divider [86/87] configured to couple the input node to first sense terminal.

Regarding method claims 9, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Regarding claim 10. Yang teaches a switched-mode power converter [fig 1-2] having an isolated topology [i.e. transformer] for converting power from an input [i.e. input Vin] into power for an output load [i.e. load intended for Vo], the switched-mode power converter comprising: 
a primary side including a power stage [i.e. power stage of Np] coupled to the input source and comprising one or more power switches [20]; 
a transformer [transformer] comprising a primary winding coupled to the power stage, and a secondary winding [Np/Ns]; 
and a secondary side including: a rectifier circuit [diode coupled to Vo] coupled to the secondary winding and configured to provide a first rectified voltage at a rectified voltage node, 
a filter circuit [45] interposed between the rectified voltage node and an output [Vo] of the switched-mode power converter, the filter circuit configured to filter the first rectified voltage, thereby providing a filtered voltage at the output [function of capacitor 45], and a voltage sensor [sensor of 100] comprising: 
a resistive voltage divider [86/87] coupled to a secondary-side voltage node; a first sense terminal [Vo terminal of 100] for connection to a divided voltage output from the resistive voltage divider [i.e. middle terminal of 86/87], the first sense terminal having a first sense voltage [Vfb];
a tracking analog-to-digital converter (ADC) [95] configured to output a present digital value [i.e. output of output of 95] corresponding to the secondary-side voltage at a present sample instant [sampled time during a load state conduction], wherein a previous digital value output [e.g. sampled Vo, ¶38 that generated previous output of 95 during previous regulation/switching period] by the tracking ADC for a [previous sampled instant or regulation/switching period] serves as an initial estimate [¶30-¶33] for determining the present digital value [limitation has been interpreted as previous sample coming from previous regulation/switching period of Vo, i.e. according to applicants fig 6 when primary side gate switches from ON to OFF generates a first sampled instant which is utilize to control subsequent ON to OFF of primary side generating a secondary digital value, ¶30-¶33 shows how Vo generates a fist output of 95 value that is utilize to control Vo and generating a subsequent Vo that will generate a subsequent output of 95].

Regarding claim 11. Yang teaches the switched-mode power converter of claim 10, wherein the secondary-side voltage node coupled to the resistive voltage divider is the rectified voltage node [i.e. 86/87].

Regarding claim 12. Yang teaches the switched-mode power converter of claim 11, wherein the present digital value corresponding to the rectified voltage node is used to estimate an input current and/or voltage of the input source [limitation has been interpreted as estimating regulated output voltage from input side].

Regarding claim 15. Yang teaches the switched-mode power converter of claim 10, wherein the secondary-side voltage node coupled to the resistive voltage divider is the output of the switched-mode power converter [i.e. Yang of 86/87].

[i.e. the terminal in Yang is coupled to Vout, coupled has been interpreted as connected between intervening elements]. 


    PNG
    media_image1.png
    612
    788
    media_image1.png
    Greyscale

Regarding claim 19. Yang teaches a voltage sensor [sensor of fig 2] for tracking a secondary-side voltage [Ns] of an isolated switched-mode power converter [fig 1], the voltage sensor comprising: 
[upper terminal of 87] for connection to an input node [input node of 95] having a first sense voltage [Vfb] corresponding to the secondary-side voltage; 
and a tracking analog-to-digital converter (ADC) [See A of fig 2 replicated above] configured to output a present digital value [output of 95] corresponding to the secondary-side voltage at a present sample instant [sampled time during a load state conduction], wherein a previous digital value output [e.g. sampled Vo, ¶38 that generated previous output of 95] at a previous sample instant serves [previous sampled instant or regulation/switching period] as an initial estimate [¶30-¶33] for determining the present digital value [limitation has been interpreted as previous sample coming from previous regulation/switching period of Vo, i.e. according to applicants fig 6 when primary side gate switches from ON to OFF generates a first sampled instant which is utilize to control subsequent ON to OFF of primary side generating a secondary digital value, ¶30-¶33 shows how Vo generates a fist output of 95 value that is utilize to control Vo and generating a subsequent Vo that will generate a subsequent output of 95], 7 of 11Application Ser. No.: 17/009,313Attorney Docket No. 1012-2807 / 2018P51178 US01
wherein the tracking ADC comprises a digital-to-analog converter (DAC) [92] configured to convert the previous digital value [output of 95 from 82] into an approximated voltage [Vov].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 13 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Grosso et al. (20150131333)
Regarding claim 2. Yang teaches the voltage sensor of claim 1.
However, Yang does not explicitly mention a circuit further comprising an edge-detect comparator connected to the first sense terminal and configured to detect a voltage pulse of the secondary-side voltage and, responsive to said pulse detection, to activate the tracking ADC.
Grosso teaches a circuit further comprising an edge-detect comparator [fig 12, 40] connected to the first sense terminal [upper terminal of output capacitor] and configured to detect a voltage pulse [i.e. Vout] of the secondary-side voltage and, responsive to said pulse detection, to activate the tracking ADC [inherent ADC in 60]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang power converter to a similar configuration as Grosso power converter in order to have a circuit that it avoids the need for multiple reduces operating cost, and also reduces the number of components, manufacturing cost and physical size of the converter [¶7].

However, Yang does not explicitly mention wherein the voltage sensor further comprises an edge-detect comparator configured to determine a width of a rectified voltage pulse at the rectified voltage node.
Grosso teaches wherein the voltage sensor further comprises an edge-detect comparator configured to determine a width of a rectified voltage pulse at the rectified voltage node [function of fig 12, 40].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang power converter to a similar configuration as Grosso power converter in order to have a circuit that it avoids the need for multiple reduces operating cost, and also reduces the number of components, manufacturing cost and physical size of the converter [¶7].


Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Grosso et al.
Regarding claim 16. Yang as modified teaches the switched-mode power converter of claim 10.
However, Yang as modified does not explicitly mention a circuit further comprising an edge-detect comparator connected to the first sense terminal and configured to detect a voltage pulse of the secondary-side voltage and, responsive to said pulse detection, to activate the tracking ADC.
[fig 12, 40] connected to the first sense terminal [upper terminal of output capacitor] and configured to detect a voltage pulse [i.e. Vout] of the secondary-side voltage and, responsive to said pulse detection, to activate the tracking ADC [inherent ADC in 60].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang power converter to a similar configuration as Grosso power converter in order to have a circuit that it avoids the need for multiple reduces operating cost, and also reduces the number of components, manufacturing cost and physical size of the converter [¶7].


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kawashima (20160359418)
Regarding claim 6. Yang teaches the voltage sensor of claim 1.
However, Yang does not explicitly mention a circuit further comprising: a second sense terminal for connection to a reference node having a second sense voltage corresponding to a secondary-side reference voltage; wherein the tracking ADC is configured to output a digital value based upon a voltage difference between the first sense voltage and the second sense voltage.
Kawashima teaches a circuit further comprising: a second sense terminal [second sense terminal has been interpreted as a secondary terminal related to the secondary that is connected to GND] for connection to a reference node [Vref] having a second sense voltage corresponding to a secondary-side reference voltage [Vref is related to the secondary side, since Vref is use to be compared to a output voltage to trigger an indirect change in item 19]; wherein the tracking ADC [i.e. 22] is configured to output a digital value based upon a voltage difference [i.e. output of 21] between the first sense voltage and the second sense voltage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang power converter to a similar configuration as Kawashima power converter in order to reduce conductive noise due to harmonic components in the switching frequency used in a switching power supply [¶19].



Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Draxelmayr (20120062204 and hereinafter as Drax)

    PNG
    media_image1.png
    612
    788
    media_image1.png
    Greyscale

Regarding claim 20. Yang teaches a voltage sensor [sensor of fig 2] for tracking a secondary-side voltage [Vo] of an isolated switched-mode power converter [fig 1], the voltage sensor comprising: 
a first sense terminal [upper terminal of 87] for connection to an input node [input node of 95] having a first sense voltage [Vfb] corresponding to the secondary-side voltage; 
and a tracking analog-to-digital converter (ADC) [95] configured to output a present digital value [output of 95] corresponding to the secondary-side voltage at a [sampled time during a load state conduction], wherein a previous digital value output [e.g. sampled Vo, ¶38 that generated previous output of 95] at a previous sample instant [previous sampled instant or regulation/switching period] serves as an initial estimate [¶30-¶33] for determining the present digital value [limitation has been interpreted as previous sample coming from previous regulation/switching period of Vo, i.e. according to applicants fig 6 when primary side gate switches from ON to OFF generates a first sampled instant which is utilize to control subsequent ON to OFF of primary side generating a secondary digital value, ¶30-¶33 shows how Vo generates a fist output of 95 value that is utilize to control Vo and generating a subsequent Vo that will generate a subsequent output of 95], 
However, Yang does not explicitly mention wherein the tracking ADC comprises a comparator configured to perform a comparison based on the previous digital value and the first sense voltage at the present sample instant.
Drax teaches wherein the tracking ADC [204b] comprises a comparator [208] configured to perform a comparison based on the previous digital value [output of 206, when off-target] and the first sense voltage [Vfb] at the present sample instant [¶22 and ¶29].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s power converter to a similar configuration as Li’s power converter in order to have a circuit where there is not a control loop stability concern and thus, better efficiency, and low cost due to small die size.

Allowable Subject Matter
Claims 3-5, 14 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839